Citation Nr: 1002076	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to 
December 1986 in the Air Force, and from February 2003 to 
April 2004 in the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In November 2009 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  

VA medical records dating from February to October 2005 show 
that the Veteran complained of mood instability, 
irritability, and difficulty with sleep.  He reported that 
his difficulty started during his time in the military.  He 
further stated that he was treated with Lithium during 
service.  The October 2005 VA physician found that the 
Veteran had some symptoms of PTSD but did not meet the full 
DSM-IV criteria for the disorder.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  While there are competent reports of 
continuity of symptomatology since service, a VA psychiatric 
examination to address the etiology of any psychiatric 
condition present, to include PTSD is necessary to make a 
determination in this case.  38 C.F.R. § 3.327.  

A review of the record indicates that the RO contacted the 
HHD 356 S&S Bn in Laurel, Maryland and requested all records 
for the purpose of verifying an in-service stressor.  There 
was no response.  The RO contacted the unit phone number for 
356 S&S Bn.  The RO was informed that the 356 S&S Bn 
disbanded and that the unit's records were no longer there.  
Written requests were sent to the Commander of the 81 
Regional Support Command in Birmingham, Alabama.  There was 
no response to either request.  The RO also contacted U. S. 
Army & Joint Services Records Research Center (JSRRC) and the 
response indicated that there was insufficient information 
provided to corroborate the Veteran's stressful events.  On 
remand the Veteran's claim for PTSD should be developed in 
accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D.  Accordingly, additional attempts to locate the 
Veteran's service personnel records must be made on remand.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, for failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  The RO should associate all 
relevant records pertaining to the 
Veteran from the Nashville VAMC with 
the claims folder.  

2.  Make another request through the 
appropriate channels for a complete 
copy of the Veteran's service 
personnel records.  

3.  Contact the U. S. Army & Joint 
Services Records Research Center 
(JSRRC), and any other appropriate 
agency, to obtain unit histories for 
2145th GSU Det 5, for February 3, 
2003, to February, 2, 2004, and for 
HHD 356 STS Bn, for February 3, 
2004, to April 23, 2004.  

4.  After completion of steps one to 
three, schedule the Veteran for an 
examination with regard to his claim 
for service connection for an 
acquired psychiatric condition, to 
include PTSD.  With regard to 
evaluation for PTSD, the RO is to 
inform the examiner that only combat 
stressors or non-combat stressors 
which have been verified may be used 
as a basis for a diagnosis of PTSD.  
If any other psychiatric condition 
is diagnosed, the examination should 
opine as to whether it is at least 
as likely as not (a probability of 
50 percent or greater) that a 
current psychiatric disability, 
other than PTSD, is related to 
service.  A complete rationale for 
the examiner's opinion must be 
provided.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail. 

5.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate 
the issues on appeal.  If the 
benefits sought remain denied, the 
Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


